DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-10-24 (herein referred to as the Reply) where claim(s) 1-30 are pending for consideration.
35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 11, 21 and 2-10, 12-20, 22-30
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
the second SS block position parameter does not comprise a bitmap indicating at least one group in which at least one SS block is transmitted;
The claim limitations explicitly recite the above negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. The Examiner found no explicit support for this negative limitation in the instant Specification.
Consequently, any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. See MPEP 2137.05(i) for more details.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 11, 21 and 2-10, 12-20, 22-30
The claim(s) recite variants of:
a second bitmap indicating one or more first positions of one or more first SS blocks in each of the plurality of groups,
In a broadest reasonable interpretation in which
one or more first positions = more than one first positions
one or more first SS blocks in each of the plurality of groups = only one (i.e., a single) first SS block in each of the plurality of groups
then the claim effectively requires that 
a second bitmap indicating more than one first positions of one first SS block in each of the plurality of groups,

That is, the claim would then require that each group includes one first SS block that would have more than one first positions (that are indicated by the second bitmap). A first SS block having multiple positions within a group would not make sense as presumably the first SS block would only have a single position. 
The claims also recite:
determine, based on the third bitmap, the one or more second positions; and
receive, based on the one or more second positions, at least one of the one or more second SS blocks.

Similarly, selections of the alternative language cause a combination of selected choices that do not make sense:
determine, based on the third bitmap, the 
receive, based on the 

The indefiniteness is also present when you select a single position for multiple SS blocks because it would not make sense that the bitmap could indicate that multiple SS blocks were positioned at the same index (the single position).
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
USC112(a)
The Reply supports that the Action asserted that the negative limitation requires explicit support. This is incorrect. The Action simply stated:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In other words, the action clearly set forth support must have a basis and furthermore, the Examiner found not explicit support. This is not the equviliant of asserting a basis in Specification must be explicit support.
The Reply cites page paragraphs 351-353, 373-375, 392, 123, and 148 of Applicant's original specification, International Application No. PCT/KR2018/006779 however PCT/KR2018/006779 is written in Korean language and no English translation was furnished. The Reply also cites pages 55-56, 60-61, 65-66, 21, and 26 of Applicant's US specification but fails to particularly point out which particular lines or embodiments within the pages that support the Reply’s arguments that the Specification sufficiently discloses the subject matter in question. That is, the arguments amount of a citation of 8 pages and a mere allegation that said pages are sufficient (i.e., “Here’s eight identified pages, you the reader needs to figure out why these pages support my argument.”). Upon review of the 8 pages, the Examiner found nothing that would support the limitations in question.
USC112(b)
The Reply alleges that the rejection mischaracterizes the claim such that “one of ordinary skill in the art would have understood that more than one SS blocks could be positioned in one position” citing the FIGS. 1, 3 and 4 (and corresponding description) of the instant application’s Specification. However, FIGS. 1, 3 and 4 any particularly SS block within a group having only one position. The Examiner believes the Reply fails to consider the limitation as a whole in that the limitation requires:
a second bitmap indicating one or more first positions of one or more first SS blocks in each of the plurality of groups,

In the context of within each group, an SS block would not have multiple first positions nor would multiple SS blocks be positioned in one position. This is particularly because within a group, there is no repeated SS blocks (see FIG. 3 where SS blocks are identified as 0 to N with no repeated index) and within each group, none of the SS block have a first portion that are equal (they occur sequentially in the time domain).
Accordingly, in context of the Specification, the claim does not particularly point out and distinctly claiming the subject matter of the invention in the scenarios discussed in the rejection. 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415